Citation Nr: 0006948	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits as the surviving spouse of the veteran.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from July 1978 to August 1979.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC, in March 
1995 which denied death pension benefits because the 
appellant is not the veteran's surviving spouse.  

In October 1999, a hearing was held at the Board before C.W. 
Symanski, who is the Member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The appellant and the veteran were legally married in 
December 1955.  

2.  According to a Court Judgment, the appellant was granted 
a Decree of Absolute Divorce from the veteran in February 
1981.  

2.  The veteran died in November 1981.  


CONCLUSION OF LAW

The appellant is not the surviving spouse of the veteran for 
VA death benefits purposes.  38 U.S.C.A. §§ 101(3), 1541 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.50 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran was married 
to the appellant in December 1955.  A death certificate shows 
that he died in November 1981 and that he was divorced at the 
time of his death.  

The record contains a court document which reflects that the 
appellant was the plaintiff in a divorce action brought 
against the veteran in South Dakota.  After a trial was held 
in October 1980, the appellant was granted an absolute 
divorce from the veteran.  The judgment was dated in February 
1981.  

In November 1994, the appellant applied for VA death 
benefits.  She noted on the application that her marriage to 
the veteran had ended in November 1981 by his death.  In 
order to receive VA death benefits, a prerequisite condition 
is that the appellant must establish that she is entitled to 
recognition as the veteran's surviving spouse for VA 
purposes. The appellant contends that she and the veteran 
were married for 25 years.  She asserts that, although they 
divorced several months before his death, she should be 
recognized as his surviving spouse, based on their long 
marriage.  

A "surviving spouse" of a veteran who served during wartime 
may be eligible to receive VA death pension benefits.  38 
U.S.C.A. § 1541 (West 1991).  38 U.S.C.A. § 101(3) (West 
1991) states that the term "surviving spouse" means a 
person who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(31) (West 1991); 38 C.F.R. § 3.50(c) 
(1999).  A wife is a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (1999).  38 
C.F.R. § 3.50(a) (1999).  For VA benefits purposes, a 
marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. §§ 3.1(j), 3.250 (1999).  The 
appellant has the burden to establish her status as a 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994), citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  

Although the appellant testified at her hearing that she and 
the veteran were married for 25 years, that fact is 
irrelevant in determining whether she may be recognized as 
his surviving spouse for purposes of VA death benefits.  The 
record clearly shows, and the appellant does not argue 
otherwise, that she and the veteran were divorced 
approximately 9 months prior to his death.  In view of the 
divorce, she was not legally married to the veteran at the 
time of his death and thus, she was not his spouse when he 
died.  

In light of the foregoing, the Board concludes that the 
appellant never attained the status of claimant as she is not 
entitled to recognition as the veteran's surviving spouse for 
purposes of VA death pension benefits. 38 U.S.C.A. §§ 
101(3),(31), 1541 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52, 3.54(a), 3.205 (1999).


ORDER

Death pension benefits are not payable to the appellant and 
the appeal is denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

